UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, ARCHIMEDES
FUNDING IV (CAYMAN), LTD., COPPER
                                                                             USDCSDNY
RIVER CLO LTD., ENDURANCE CLO I,
LTD., GREEN LANE CLO LTD.,                                                   DOCUl\IBNT
KENNECOTT FUNDING LTD.,                                                      ELECI'ROt~f'PJ..LY FH·ffi f
LANDMARK V CDO LTD., LANDMARK                                               ·l>OC #:   -..,,._-+'l"'_t
VI CDO LTD., LANDMARK VII CDO LTD.,                                         DATE FILED~ :J,/7-1,,/(.1
LANDMARK VIII CDO LTD., LATITUDE :
CLO I, LTD., THL CREDIT LOAN
OPPORTUNITY LTD. (F/K/A MCDONNELL:
                                                                                                        -
LOAN OPPORTUNITY LTD.), OCEAN
TRAILS CLO I, PERMAL STONE LION
FUND LTD., SANDS POINT FUNDING
LTD., STONE LION PORTFOLIO L.P., UBS :
AG, STAMFORD BRANCH, UBS LOAN
FINANCE LLC AND WG HORIZONS
CLOI,                                                           MEMORANDUM AND ORDER

                                   Petitioners,                     l 8-CV-7620 (KNF)

                 -against-

BLACK DIAMOND CAPITAL
MANAGEMENT, LLC, BDC FINANCE
L.L.C., AND BLACK DIAMOND CLO
2006-1 (CAYMAN), LTD., BLACK
DIAMOND COMMERCIAL FINANCE,
L.L.C.,

                                   Respondents.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
         Before the Court is a: (1) Petition to Vacate or Modify Amended Arbitration Award and

to Confirm Original Award, pursuant to the Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 9, 11,

13 and 207; and (2) Cross-Petition to Confirm Amended Final Arbitration Award, pursuant to 9

U.S.C. §§ 9 and 207.



                                                            1
                                      PETITIONERS' CONTENTIONS
           The petitioners contend that, in April 2018, 1 the arbitration panel made a final award to

them of "$3 9.2 million" against the respondents for "bad faith breaches of a credit agreement

over a period of eight years leading up to the arbitration." After the respondents' motion to

modify the final award, made pursuant to Rule 50 of the American Arbitration Association

["AAA"] Commercial Rules, the arbitration panel issued an amended final award in May 2018, 2

deeming the calculation of statutory pre-judgment interest a computational error and reducing the

final award by "$2,177,482," consisting of: "(I) $530,104 resulting from the Panel's reversal of

the compounding of interest and (2) $1,647,378 resulting from the Panel's decision to apply pre-

payments to principal rather than accrued interest."

           The petitioners assert that they received the following distribution payments from the

respondents on the condition that each payment "be treated as a pre-payment of any judgment":

(a) "$7,172,382," "made on March 18, 2016"; and (b) "$1,310,126," "made on June 30, 2016."

The petitioners assert that, in its final award, the arbitration panel "subtracted the pre-payments

from principal plus accrued interest"; however, in the amended final award, the arbitration panel

"applied those payments to principal." The petitioners maintain that the arbitration panel in its

final award "followed the New York rule" applying the respondents' "pre-payments against the

accruing pre-judgment interest." The petitioners argue that: (1) the final award was a final

decision on the merits; and (2) the amended final award did not correct a computational error but

constituted a change in the legal standard applied to determine the amount of pre-judgment

interest, which exceeded the arbitration panel's powers in a manifest disregard of the law. More

specifically, the arbitration panel in its amended final award stated that it did not subtract the pre-


1
    The "Final Award" was signed by the arbitrators on April 19, 2018.
2
    The "Amended Final Award" was signed by the arbitrators on May 21, 2018.
                                                           2
payments from principal originally and proceeded to subtract the pre-payments from the

principal; thus, the arbitration panel was "correcting" a legal error, not a computational error,

since "the question of whether to apply pre-payments to interest or principal is clearly a legal

question." The petitioners assert that in its final award, the arbitration panel "reached the legally

correct answer" to the question of "how to apply the pre-payments," because "there was no

agreement between Petitioners and Respondents that their 2016 payments would be applied to

principal"; thus,- the arbitration panel "properly applied such payments to interest in the Original

Award."

       The petitioners assert that the arbitration panel not only exceeded its powers but also

created an error in the amended final award. They maintain that the portion of the amended final

award "that purported to correct the compounding of interest in 2016, resulting in a reduction of

$530,104 in pre-judgment interest" must be vacated because, although "New York courts

generally do not compound pre-judgment interest," this "alleged error is legal and not simply a

math error." The arbitration panel did not have jurisdiction to revisit the issue of compounding

interest because "the rule against compounding interest is a product of case law and cannot serve

as the basis for modifying an award based on a claimed 'computational' error."

       Alternatively, the petitioners contend that the Court should correct the arbitration panel's

"miscalculation of figures" in applying the 2016 pre-payments to the principal amount of the

final award. Thus, if the Court finds that the arbitration panel had jurisdiction to revisit the issue

of pre-judgment interest because the alleged error was computational, the Court "must correct

the Panel's error pursuant to 9 U.S.C. § 11 by increasing the award by, at a minimum, the

$1,647,378 constituting the portion [sic] Panel's reduction of the Original award attributable to

applying the prepayments to the principal damages award."



                                                  3
        In support of the petition, the petitioners submitted a declaration by their attorney with

exhibits, including the pertinent decisions by the arbitration panel. The arbitration panel signed

the final award, on April 19, 2018, stating, in pertinent part:

                For this reason, we have determined to take the average of the three above
        valuations that we find to be the most credible. Where a range of value was given,
        we took the midpoint. Thus, we added $62.5 million (the midpoint of $50-75), $37
        million (the midpoint of $30-45), and $150,871,927 and took the average of the
        three which came to $83,457,309. Claimants' 31.1112% pro rata share of
        $83,457,309 is $25,964,570.3176.
                From this figure we then subtracted the cash payments received and
        calculate PJI [pre-judgment interest] accordingly.
                Here is our calculation:
                (1) From July 26, 2011 -February 28, 2016, interest of9% is calculated on
                    the full amount of $25,964,570.3176, for a total of $10,729,591.9244
                    (or $194,734.277382 per month for 55 months and 3 days). This brings
                    the total, as of March 2016, to $36,694,162.242. From this we
                    subtracted the first payment of $7,200,000 made in March 2016, for a
                    total of $29,494,162.242.
                (2) From March 2016 -June 2016, we calculated three months of interest
                    on the balance of $29,494,162.24 which comes to $663,618.65 for a
                    total of $30,157,780.89. From this we subtracted the June 2016
                    payment of $1.3 million for a total of $28,857,780.89.
               (3) We then calculated the remaining PJI as follows: For the period from
                    June 2016 through and including April 20, 2018, PJI totals
                    $4,903,846.19 (or $216,433.36 per month for 22 months and 20 days).
                    This brings the total award to $33,761,627.08.

On May 21, 2018, the arbitration panel issued an Order Modifying Award, stating, in pertinent

part:

        Rule 50 provides that a party "may request the arbitrator through the AAA, to
        correct any clerical, typographical, or computation errors in the award." However,
        an arbitrator may not "redetermine the merits of any claim already decided."
        Under Rule 8, the Panel has the authority to "interpret and apply" the AAA rules.
        The question here is whether the request to revise the Panel's calculation of interest
        on the Award seeks to correct a computational error or determination of the merits
        of a claim. The Panel concludes that it made a computational error when
        calculating interest and that correcting that error does not involve redetermining the
        merits of any claim already decided. . . . . In its Award, at page 14 7, the Panel
        explicitly stated that it relied on the agreement by the experts for each side - Finkel
        and Gompers - as the source for applying 9% PJI. In their damages calculations,
        both experts explicitly adopted a simple 9% interest rate to the outstanding amounts

                                                  4
        after subtracting the payments made by Black Diamond. There was never any
        question as to the calculation of PJI-it was always meant to be simple rather than
        compounding interest.        We inadvertently made a computational error by
        compounding interest on the remaining balance after partial payment. The Award,
        itself, confirms that this was a computational error. At page 174 of the Award we
        awarded damages of $25,964,570.3176. We then stated: "From this figure" we
        intend to "then subtract[] the cash payments received and calculate PJI
        accordingly." But rather than simply subtracting the payments from the principal
        figure and then calculating PJI, we subtracted the payments from the sum of both
        principal and PJI that had already been calculated and then calculated interest on
        both principal and PJI. That was a computational error.

 Thereafter, the arbitration panel signed the amended final award, on May 21, 2018, stating, in

pertinent part:

                For this reason, we have determined to take the average of the three above
        valuations that we find to be the most credible. Where a range of value was given,
        we took the midpoint. Thus, we added $62.5 million (the midpoint of $50-75), $37
        million (the midpoint of $30-45), and $150,871,927 and took the average of the
        three which came to $83,457,309. Claimants' 31.1112% pro rata share of
        $83,457,309 is $25,964,570.32.
                From this figure we then subtracted the cash payments received and
        calculate PJI accordingly.
                Here is our calculation:
                (1) From July 26, 2011 -February 28, 2016, interest of9% is calculated on
                    the full amount of $25,964,570.32, for a total of $10,710,385.26.
                (2) From the principal amount of $25,964,570.32 we subtracted the first
                    payment of $7,200,000 made in March 2016, for a total of
                    $18,764,570.32. From March 2016 - June 2016, we calculated three
                    months of interest on $18,764,570.32 which comes to $422,202.83.
                (3) From the remaining principal amount of$18,764,570.32, we subtracted
                    the June, 2016 payment of $1,300,000 to obtain a new balance of
                    $17,464,570.32.
                (4) We then calculated the remaining PJI as follows: For the period from
                    June 2016 through and including April 21, 2018, 22 months and20 days,
                    PJI totals $2,967,780.75.
                (5) This brings the total interest to $14,119,575.51, which when added to
                    the principal amount of $17,464,570.32, comes to a total of
                     $31,584,145.83.




                                                 5
                               RESPONDENTS' CONTENTIONS

        The respondents contend that the arbitration panel did not exceed its authority in

interpreting the respondents' "Rule 50 motion and issuing the Amended Final Award" because

"the parties expressly agreed that the Commercial Rules governed and were incorporated in their

Arbitration Agreement," and those rules "grant the Panel the 'power to rule on [its] own

jurisdiction' and the power to 'interpret and apply the[] rules insofar as they relate to the

arbitrator's powers and duties."' According to the respondents, the arbitration panel "relied on

its Rule 8 authority in concluding that it inadvertently 'made a computational error when

calculating interest."' The arbitration panel's interpretation of Rule 50 was correct because "[i]n

New York state court, PJI computations are ministerial and usually performed by the clerk using

a formula published on the court's website." Moreover, no manifest disregard of the law

occurred because the arbitration panel rejected the petitioners' arguments and authorities

"regarding whether prepayments should be applied first to accrued interest or the principal

damages amount." The respondents assert that no basis exists to modify the amended final

award because "there was no oversight" as "Petitioners argued that pre-payments should apply to

interest before principal when responding to the Rule 50 Motion, and the Panel specifically

rejected this method when recalculating the Initial Award." The respondents request that the

amended final award be confirmed.

                                     PETITIONERS' REPLY

        The petitioners assert that the arbitration panel manifestly disregarded the limits of its

jurisdiction in modifying the award because it "acknowledged that an erroneous application of

the pre-payments 'would constitute a mistake of law, as demonstrated by the very case law

[Petitioners] have invoked, and we have no jurisdiction to correct a mistake oflaw,"' yet, it



                                                   6
"proceeded to change the application of the pre-payments from interest to principal in its

Amended A ward." Since the arbitration panel "acknowledged that it lacked the jurisdiction to

modify the application of the pre-payments based on this principle, but did so anyway, there can

also be no dispute that the Panel 'knew about the existence of a clearly governing legal principle

but decided to ignore it or pay no attention to it."'

        The petitioners contend that the respondents "misleadingly state that '[t]he parties

expressly agreed that the [AAA] Commercial Rules governed and were incorporated in their

Arbitration Agreement,"' whereas the parties "did not incorporate the rules in full and expressly

agreed that, in the event a conflict between the AAA Commercial Rules and the terms of the

Arbitration Agreement, the terms of the Agreement would control." As two provisions of the

parties' agreeme!lt conflict with the AAA Commercial Rules, the FAA supersedes any

conflicting rule that would deprive the court of its power to vacate an award on the grounds that

the arbitrators exceeded their power. Alternatively, the amended final award should be modified

by correcting the error "in applying the pre-payments to principal as opposed to interest." "It is

undisputed that applying the pre-payments to interest instead of principal would increase the

Amended Award by $1,647.378."

                                    RESPONDENTS'REPLY

        The respondents assert that the arbitration panel had authority "to correct the

computational error in the Initial Award that resulted in erroneously awarding compound interest

to Petitioners," and "[t]hat correction is not subject to second-guessing." Moreover, the

arbitration panel did not change the application of payments, because it stated: "At page 174 of

the [Initial] Award we awarded damages of $25,964,570.3176. We then stated: 'From this

figure' we intend to 'then subtract[] the cash payments received and calculate PJI accordingly."'



                                                   7
The respondents assert that "this figure" was a reference to the principal amount and the

arbitration panel's "holding with respect to this issue never changed." The respondents contend

that during the arbitration hearing, the petitioners never asked the arbitration panel to apply the

payments to interest and "sought to change how the payments were applied for the first time after

the hearing had concluded and after Respondents had requested the Panel to correct its

computational error." Moreover, the arbitration panel rejected the petitioners' legal argument

and the petitioners now ask that the Court "reverse a substantive determination that the Panel

made three times: in the Initial Award, in its May 21 Order, and in the Final Award." According

to the respondents, the arbitration panel: (i) "corrected its computational interest error to render

the Amended Final Award consistent with the Panel's holding in the Initial Award, the position

of both parties in the Arbitration, and its power under the Commercial Rules"; and (ii) "declined

Petitioners' invitation to adopt a new legal approach to the application of payments that was

inconsistent with the Panel's holding in the Initial Award, the position of both parties in the

Arbitration, and Petitioners' own interpretation of the Commercial Rules." The respondents

assert that "[t]he Panel's application of payments was an issue of substance that the Panel

resolved" and it "concluded that it was without power to change its decision to apply payments

to principal in the Initial Award, and that changing it was unwarranted."

                                       LEGAL STANDARD

        Under the Convention on the Recognition and Enforcement of Foreign Arbitral Awards

(the "Convention"), also known as the New York Convention,

        any party to the arbitration may apply to any court having jurisdiction under this
        chapter for an order confirming the award as against any other party to the
        arbitration. The court shall confirm the award unless it finds one of the grounds for




                                                   8
       refusal or deferral of recognition or enforcement of the award specified in the said
       Convention.

       9 U.S.C. § 207.

The Convention applies to the arbitral award in this case because the parties' agreement to

arbitrate is not entirely between citizens of the United States and the arbitration proceeding

occurred in the United States. See Zeiler v. Deitsch, 500 F.3d 157, 164 (2d Cir. 2007). "[T]he

court may apply FAA standards to a motion to vacate a nondomestic award rendered in the

United States." Yusuf Ahmed Alghanim & Sons v. Toys "R" Us, Inc., 126 F.3d 15, 21 (2d Cir.

1997). "[T]he FAA and the New York Convention work in tandem, and they have overlapping

coverage to the extent that they do not conflict." Scandinavian Reinsurance v. Saint Paul, 668

F.3d 60, 71 (2d Cir. 2012) (citation omitted).

       The FAA provides:

       If the parties in their agreement have agreed that a judgment of the court shall be
       entered upon the award made pursuant to the arbitration, and shall specify the court,
       then at any time within one year after the award is made any party to the arbitration
       may apply to the court so specified for an order confirming the award, and
       thereupon the court must grant such an order unless the award is vacated, modified,
       or corrected as prescribed in section 10 and 11 of this title.

       9 u.s.c. § 9.


"[T]he United States court in and for the district wherein the award was made may make an

order vacating the award upon the application of any party to the arbitration .... where the

arbitrators exceeded their powers." 9 U.S.C. § 10(a)(4). The court may also "make an order

modifying or correcting the award upon the application of any party to the arbitration ...

[w]here there was an evident material miscalculation of figures." 9 U.S.C. § 1 l(a).

       Additionally, in this circuit, "the court may set aside an arbitration award if it was

rendered in 'manifest disregard of the law."' Schwartz v. Merrill Lynch & Co., Inc., 665 F.3d


                                                 9
444,451 (2d Cir.2011) (citation omitted). To satisfy the manifest disregard of the law standard,

the movant must show that: (1) "the governing law alleged to have been ignored by the

arbitrators was well defined, explicit, and clearly applicable"; and (2) "the arbitrator knew about

'the existence of a clearly governing legal principle but decided to ignore it or pay no attention to

it."' Id. at 452 (citation omitted).

       "[M]ere error in the law or failure on the part of the arbitrator[] to understand or
       apply the law" is not sufficient to establish manifest disregard of the law. For an
       award to be in "manifest disregard of the law," [t]he error must have been obvious
       and capable of being readily and instantly perceived by the average person qualified
       to serve as an arbitrator. Moreover, the term "disregard" implies that the arbitrator
       appreciates the existence of a clearly governing legal principle but decides to ignore
       or pay no attention to it.

        Yusuf Ahmed Alghanim & Sons, 126 F.3d at 23-24 (citations omitted).

"[T]he Second Circuit does not recognize manifest disregard of the evidence as proper ground

for vacating an arbitrator's award." Wallace v. Buttar, 378 F.3d 182, 193 (2d Cir. 2004) (citation

omitted). "A federal court may not conduct a reassessment of the evidentiary record," and "'[i]f

a ground for the arbitrator's decision can be inferred from the facts of the case, the award should

be confirmed.' Only this approach to the evidentiary record is consistent with the 'great

deference' which must be paid to arbitral panels by federal courts." Id. (citations omitted).

"[T]he manifest disregard oflaw doctrine [is used] to vacate arbitral awards only in the most

egregious instances of misapplication oflegal principles." Id. at 190.

       Normally, confirmation of an arbitration award is "a summary proceeding that
       merely makes what is already a final arbitration award a judgment of the court,"
       and the court "must grant" the award "unless the award is vacated, modified, or
       corrected." 9 U.S.C. § 9. The arbitrator's rationale for an award need not be
       explained, and the award should be confirmed "'if a ground for the arbitrator's
       decision can be inferred from the facts of the case[.]'" Only "a barely colorable
       justification for the outcome reached" by the arbitrators is necessary to confirm the




                                                 10
       award. A party moving to vacate an arbitration award has the burden of proof, and
       the showing required to avoid confirmation is very high.

       D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (internal citations
       omitted).

                           APPLICATION OF LEGAL STAND ARD

       The arbitration panel concluded, in its May 21, 2018 Order Modifying Award, that "it

made a computational error when calculating interest" by "compounding interest on the

remaining balance after partial payment." "[R]ather than simply subtracting the payments from

the principal figure and then calculating PJI, we subtracted the payments from the sum of both

principal and PJI that had already been calculated and then calculated interest on both principal

and P JI. That was a computational error." Below is a comparison of the "calculation" the

arbitration panel performed in the Final Award and the Amended Final Award.

Calculation of 9% Interest on the Principal Amount "From July 26, 2011-February 28, 2016"

 Final Award           From July 26, 2011-February 28, 2016    $10,729,591.9244
                       Interest of 9% on $25,964,570.3176      (or $194,734.277382 per month for
                                                               55 months and 3 days)
 Amended Final         From July 26, 2011-February 28, 2016    $10,710,385.26
 Award                 Interest of 9% on $25,964,570.32


       If the arbitration panel was only correcting "a computational error," its "calculation"

should have been the same in the final award and the amended final award; however, it is not. In

its final award, the arbitration panel calculated correctly that 9% annual interest on the principal

amount of$25,964,570.3176 is $10,729,591.9244, based on "$194,734.277382 per month for 55

months and 3 days." The arbitration panel did not explain in the final award why it decided: (a)

to calculate 9% annual interest based on the time period "[f]rom July 26, 2011 - February 28,

2016," which it stated contains "55 months and 3 days," excluding February 29, 2016, which

would have added one day to the calculation of interest; and (b) not to calculate 9% annual


                                                 11
interest for the period "[f]rom July 26, 2011" until the date when the first distribution payment of

$7,172,382 was made, March 18, 2016, rather than "February 28, 2016." Notwithstanding this

failure, the amount of interest calculated for the same time period, "[f]rom July 26, 2011 -

February 28, 2016," on the same principal amount, is not the same in the final award and the

amended final award-the final award indicates $10,729,591.9244, whereas the amended final

award indicates $10,710.385.26. If, as the arbitration panel contends, "it made a computational

error when calculating interest" by "compounding interest on the remaining balance after partial

payment," the calculation of 9% annual interest for the same time period on the principal

amount, $25,964,570.3176 in the final award that was rounded up by the arbitration panel to

$25,964,570.32 in the amended final award, did not involve "compounding interest on the

remaining balance after partial payment"; thus, 9% annual interest on the principal amount of

$25,964,570.3176, rounded up to $25,964,570.32, should have been the same in the final award

and the amended final award. It is not.

       It appears that the arbitration panel, in its amended final award, reached the amount of

"$10,710,385.26" by: (i) calculating 9% annual interest on the principal amount of

$25,964,570.32, which is $2,336,811.32; (ii) dividing $2,336,811.32 by 12 months, resulting in a

monthly interest of$194,734.27; and (iii) multiplying monthly interest of$194,734.27 by 55

months, resulting in $10,710,384.85, which is an amount proximate to $10,710,385.26, the

amount stated in the amended final award by the arbitration panel. No explanation was provided

by the arbitration panel for the discrepancy between the amount of 9% annual interest calculated

on the same principal amount for the same period of time in the final award and that calculated in

the amended final award. Since that calculation did not involve correcting any evident material

miscalculation of figures, and the arbitration panel reduced, inexplicably, the amount of interest



                                                12
based on the principal amount for the same period of time and before applying any distribution

payment, the Court concludes that the arbitration panel's calculation in the amended final award,

on its face, did not involve correcting "a computational error." The Court finds that the

arbitration panel's calculation in the amended final award exceeded the arbitration panel's

powers, pursuant to 9 U.S.C. §10(a)(4).

Application of Distribution Payments

                        Amount from which $7,200,000           Amount from which $1,300,000
                        March 2016 distribution payment        June 2016 distribution payment
                        was subtracted                         was subtracted
 Final Award            $36,694,162.242                        $30,157,780.89
                        (sum of $25,964,570.3176, the          (sum of $29,494,162.24, the remaining
                        principal amount, plus                 balance obtained after subtracting
                        $10,729,591.9244, which is             $7,200,000 from $36,694,162.242,
                         9% annual interest on the principal   plus $663,618.65, which is 9% interest
                        amount from July 26, 2011-             on the remaining balance from March
                        February 28, 2016)                     2016-June 2016)
 Amended Final Award    $25,964,570.32                         $18,764,570.32
                        (the initial principal amount)         (the principal amount remaining after
                                                               subtracting the March 2016
                                                               distribution payment of $7,200,000
                                                               from the initial orincioal amount)


       It is apparent from the above comparison of the arbitration panel's subtraction of the

March 2016 distribution payment of $7,200,000 that, in the final award, the subtraction was

made from $36,694,162.242, which is the amount representing the sum of the initial principal of

$25,964,570.3176 and $10,729,591.9244, the 9% interest on the initial principal for the period

July 26, 2011-February 28, 2016, whereas in the amended final award, the subtraction was

made from $25,964,570.32, the initial principal amount. It is also apparent from the above

comparison of the arbitration panel's subtraction of the June 2016 distribution payment of

$1,300,000 that, in the final award, the subtraction was made from the amount representing the

sum of the remaining balance of $30,157,780.892 (obtained by adding $663,618.65, which is 9%

interest for the period March 2016-June 2016 to $29,494,162.242, the remaining balance after
                                                 13
the first subtraction), whereas in the amended final award, the subtraction was made from

$18,764,570.32, the principal amount remaining after subtracting the March 2016 distribution

payment of $7,200,000 from the initial principal amount of$25,964,570.32. Whether

distribution payments should be deducted from: (i) the sum of the principal amount and interest

on the principal amount; (ii) the principal amount only; (iii) the interest amount only; or (iv)

some other amount, is not a computational issue; rather, it is a substantive issue of law that must

be determined before proceeding to calculate. The arbitration panel in its final award determined

to subtract the March 2016 and the June 2016 distribution payments from the sum of the

principal amount and the interest amount, for the periods of"July 26, 2011- February 28, 2016,"

and "March 2016-June 2016." In its amended final award, the arbitration panel changed course

and determined to subtract the March 2016 and the June 2016 distribution payments from the

principal amounts only. Changing course in the amended final award respecting the application

of the March 2016 and the June 2016 distribution payments did not constitute correcting "a

computational error."

       The arbitration panel explained in its Order Modifying Award: "In its Award, at page

147, the Panel explicitly stated that it relied on the agreement by the experts for each side -

Finkel and Gompers - as the source for applying 9% PJI." Page 147 of the final award contains

the following relevant text:

       Before turning to an examination of each expert's opinion, we note that both experts
       began by fixing the value of all of the assets purchased at the sale. Both then
       calculated the Claimant's agreed upon 31.1112% of that total, applied pre-judgment
       interest (PJI) at the agreed rate of 9% per annum, and then subtracted the amounts
       already received by the Claimants through various distributions by Respondents.

It is apparent from the relevant text on page 14 7 of the final award referenced by the arbitration

panel that the arbitration panel noted how the parties' respective experts performed their



                                                 14
calculations, "[b] efore turning to an examination of each expert's opinion." Nowhere on page

14 7 of the final award did the arbitration panel "explicitly state[] it relied on the agreement by

the experts for each side ... as the source for applying 9% PJI." Moreover, the arbitration

panel's noting of the method used by both experts to perform their calculations on page 14 7,

namely, (i) calculate the principal amount, (ii) apply the pre-judgment interest at the agreed rate

of 9% per annum, (iii) "and then subtract[] the amounts already received by the Claimants

through various distributions by Respondents," contradicts what the arbitration panel stated in its

Order Modifying Award, namely: "In their damages calculations, both experts explicitly adopted

a simple 9% interest rate to the outstanding amounts after subtracting the payments made by

Black Diamond." The arbitration panel's notation on page 147 of the final award is consistent

with the arbitration panel's calculation performed in the final award.

       The arbitration panel explained in its Order Modifying Award that, from the principal

award of "$25 ,964,570.3176," it "intend[ed] to "then subtract[] the cash payments received and

calculate PJI accordingly." However, the arbitration panel exceeded its powers when it modified

the calculation made in the final award that did not contain any evident material miscalculation

of figures to conform it to the calculation it "intend[ed]" to perform that contained substantive

changes in the calculation method. Such a modification does not constitute "a computational

error"; rather, it involves a substantive issue of law concerning the method of calculation,

including the application of distribution payments. The Court finds that the arbitration panel's

calculation in the amended final award exceeded the arbitration panel's powers, pursuant to 9

U.S.C. § 10(a)(4).




                                                  15
Determination of the Merits of the Claimants' Argument

        In the Order Modifying Award, the arbitration panel stated that "Claimants also argue

that ... any payments made should be subtracted first from PJI, rather than from the principal,"

noting that "this legal argument was never raised before by Claimants and it is too late to do so

now." The arbitration panel stated that, "if this position were meritorious - which we do not

1:}elieve it is - it would constitute a mistake of law, as demonstrated by the very case law

Claimants have invoked, and we have no jurisdiction to correct a mistake of law." However, the

arbitration panel proceeded to do exactly what it acknowledged the law prohibited it from doing:

determining the merits of the claimants' argument:

       [A]s a substantive matter, we disagree that this would be an appropriate way to
       calculate PJI. See, e.g., Barry v. Atkinson, 1999 WL 997151, at *2 (S.D.N.Y. Nov.
       3, 1999) ("Under New York law, a plaintiff is entitled to prejudgment interest at a
       simple rate of nine (9) percent per annum from the time of breach until the entry of
       judgment. At the time of breach, plaintiffs' actual damages totaled $487,500.
       Absent a set-off, plaintiffs would be entitled to interest on this amount,
       commencing on January 6, 1994, and continuing until the entry of judgment on
       August 17, 1999. Defendant did, however, make a partial payment to plaintiffs on
       August 24, 1994, in the amount of $232,500. Accordingly, the basis of defendant's
       interest obligation was $487,500 from January 6, 1994, and $255,000 from August
       25, 1994, to August 17, 1992. ") (citations omitted). In short, we reject this
       argument.


       Moreover, the arbitration panel not only exceeded its powers when it changed course in

the amended final award by subtracting distribution payments from the principal amount only,

and not from the sum of the principal amount and interest amount, as it had done in the final

award, it also exhibited manifest disregard of the law prohibiting the arbitration panel from

acting as it did. The arbitration panel acknowledged, in the Order Modifying Award, that the

issue whether "any payments made should be subtracted first from PJI, rather than from the

principal" was a "legal argument," "as demonstrated by the very case law Claimants invoked,"



                                                 16
and concluded that it had "no jurisdiction to correct a mistake of law." Rather than leaving the

matter at that point, the arbitration panel proceeded to do what it said it had no jurisdiction to do

- determine that the distribution payments should be subtracted from the principal and reject the

claimants' argument. The arbitration panel acknowledged the well-defined, explicit and clearly

applicable law prohibiting the arbitration panel from exercising jurisdiction over an issue of law

already determined in the final award and raised for the first time after the final award issued, but

decided to ignore it and proceeded to: (a) discuss the merits of the substantive argument raised

by the claimants; (b) reject the claimants' legal argument; and (c) reverse its determination made

in the final award by subtracting the distribution payments from the principal. The Court finds

that the arbitration panel acted in manifest disregard of the law.

Calculation of Interest

                     9% per year interest     9% per year interest      9% per year interest from
                     from July 26, 2011-      from March 2016-June      June 2016 through and
                     February 28, 2016        2016                      Including April 20, 2018
 Final Award         $10,729,591.9244         $663,618.65               $4,903,846.19
 Amended Final       $10,710,385.26           $422,202.83               $2,967,780.75
 Award


       Notwithstanding that the arbitration panel in both the final award and the amended final

award calculated interest twice for the month of June 2016, without explanation, the differences

in the amount of interest for each of the three time periods between the final award and the

amended final award are not due to any evident material miscalculation of figures; rather, they

are based solely on the fact that in its final award the arbitration panel applied 9% per year

compounded interest, after applying 9% per year simple interest on the initial principal amount

of $25,964,570.3176, whereas in the amended final award, it applied 9% per year simple interest

on the principal amount only, apart from double-counting the interest for June 2016. Whether

interest should be simple or compound is an issue of law that the arbitration panel determined

                                                  17
when it calculated interest in the final award. The arbitration panel not only exceeded its powers

when it changed course in the amended final award, it also exhibited manifest disregard of the

law prohibiting the arbitrators from acting as they did because the arbitration panel

acknowledged the well-defined, explicit and clearly applicable law prohibiting it from exercising

jurisdiction over an issue of law already determined in the final award and raised for the first

time after the final award issued, but decided to ignore it and proceeded to: (a) discuss the merits

of the substantive argument raised by the claimants; (b) reject the claimants' legal argument; and

(c) reverse its determination made in the final award by changing the type of interest it applied in

its calculation. The Court finds that the arbitration panel acted in manifest disregard of the law.

                                          CONCLUSION

         For the foregoing reasons: (1) the petition to vacate the amended final award and to

confirm the final award, Docket Entry No. 2, is granted; and (2) the cross-petition to confirm the

amended final award, Docket Entry No. 17, is denied.

Dated:    New York, New York                           SO ORDERED:
          March 22, 2019


                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  18
